Case 1:17-cv-04179-DLC Document 227 Filed 09/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

   

 

 

 

ee a eee ee er ee x
L7ev4179 (DLC)
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION, ORDER
Plaintiff,
-V¥- :
. USDC SDNY
ALPINE SECURITIES CORPORATION, DOCUMENT
Defendant.
°
—--------------~------~------~-------- x :

 

DENISE COTE, District Judge:

On July 22, 2019, defendant Alpine Securities Corp.
(“Alpine”) filed a motion to strike portions of the reply
memorandum of law submitted by plaintiff U.S. Securities and
Exchange Commission (“SEC”) in support of its motion for
remedies. An Opinion of September 12 granted in part the SEC’s
motion for remedies. The September 12 Opinion did not rely on
the two issues that Alpine seeks to strike from the SEC's reply
memorandum of law. Accordingly, it is hereby

ORDERED that Alpine’s July 22 motion to strike is denied.

SO ORDERED:

Dated: New York, New York
September 12, 2019

fp nea Ol,

DENISE COTE
United States District Judge

 
